Opinion issued May 27, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01216-CR
____________

RAYMOND RANDLE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 942542



 
MEMORANDUM  OPINION
               On April 8, 2004, this Court abated the above-referenced appeal and
ordered a hearing in the trial court.  Among the issues the trial judge was to consider
was whether appellant desired to prosecute the appeal.  The trial court conducted the
hearing on April 28, 2004, and the supplemental record of that hearing has been filed
in this Court.  At the hearing, appellant stated that he did not wish to pursue this
appeal.
               We order the appeal reinstated.  Appellant has not filed a written motion
to withdraw the appeal.  See Tex. R. App. P. 42.2(a).  However, given appellant’s
expressed desire to forego pursuit of his appeal, we conclude that good cause exists
to suspend the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See
Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed. 
               The clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).